Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2020 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 3, 5, 10, 11, 12, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Day (2019/0237044).

With regard to claims 1, 10 and 17, Day discloses a non-transitory computer-readable storage medium comprising instructions stored thereon (Figure 4, #460 & [0057] “The controller 460 includes programming (e.g., instructions in a non-transitory computer-readable medium) that regulates the timing and provision of image information to the waveguides 440b, 438b, 436b, 434b, 432b”) that, when executed by at least one processor, are configured to cause a computing system to at least ([0057] “A controller 460 controls the operation of the stacked waveguide assembly 480 and the image injection devices 420, 422, 424, 426, 428”):
		detect a position of a cursor within an AR display of a physical space ([0112] “… the cursor represents a location at which user interaction with real or virtual objects may occur”) captured by a camera ([0067] “This portion of the world 470 may be referred to as the field of view (FOV) of a world camera and the imaging system 464 is sometimes referred to as an FOV camera”), the AR display including an AR object ([0032] “… on-screen visual aids can include a virtual cursor (sometimes also referred to herein as a reticle) that responds to user interaction (e.g., user input via a hand-held totem) and 
		change a snapping range of a snap-select function of the cursor in response to the position of the cursor ([0135] “… objects can act as if they have a sticky, gravitational, or magnetized effect on the cursor so that the cursor appears to "snap" onto the object (e.g., once the cursor is sufficiently close to the object)”).

With regard to claim 2, Day discloses detecting a movement of the cursor within the AR display ([0032] “… on-screen visual aids can include a virtual cursor … that responds to user interaction … and identifies (to the user) the position of a movable indicator that can be used to select or interact with objects in the VR/AR/MR environment”).

With regard to claims 3 and 11, Day discloses detecting a current distance of the cursor from the camera within the AR display ([0120] “… as the cursor 1202 moves along the path 1250a from position 1222 to position 1224, the system must bring the cursor 1202 closer to the user in order for the cursor 1202 to be in front of the extended arm of the character 1204” wherein the office finds Day’s bringing the cursor closer to the user (and the camera mounted on the HMD) necessarily discloses the distance of the cursor from the camera within the AR display).

With regard to claims 5, 12 and 20, Day discloses detect a plurality of AR objects within the AR display, including the AR object ([0147] “… the user's field of view 1520 includes a plurality of objects …”); and determine that the AR object is the closest of the plurality of AR objects to the position of the cursor ([0148] “… the wearable system 400 can track, monitor, or otherwise determine the cursor's 1516 location within the field of view 1520. Here, the system has determined that the cursor's location within the environment is between the clock 1504 and the basketball 1508 (and is closer to the clock 1504 than the basketball 1508)”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Bischoff (2008/0150965).  
  
With regard to claim 4, the office finds no specific disclosure in Day wherein the computing system detects the position of the cursor within one of a plurality of pre-defined distance zones that are defined with respect to the camera.  Bischoff discloses the computing system detects the position of the cursor within one of a plurality of pre-defined distance zones that are defined with respect to the camera ([0047] “… a video image and a depth image are recorded simultaneously. Furthermore, the AR objects 15 are processed in the device 16 such that they appear correct in size and position” wherein the office considers Bischoff’s AR object as corresponding with the claimed cursor and wherein the office considers Bischoff’s correct position as corresponding with the claimed distance zones). 
		The office finds combining Day and Bischoff would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Day discloses an 


Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically claims 6 and 13 recite allowable subject matter because, although Bischoff discloses determining a distance of the cursor from the camera ([0047] “… a video image and a depth image are recorded simultaneously. Furthermore, the AR objects 15 are processed in the device 16 such that they appear correct in size and position” wherein the office considers Bischoff’s AR 

Claims 7, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically claims 7 and 14 recite allowable subject matter because, although Bischoff discloses determining a size of the AR object within the AR display ([0047] “… a video image and a depth image are recorded simultaneously. Furthermore, the AR objects 15 are processed in the device 16 such that they appear correct in size and position”), none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest increasing the snapping range in direct proportion to the size of the AR object.

Claims 8, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically claims 8 and 15 recite allowable subject matter because, although Bischoff discloses determining a size of the cursor ([0047] “… a video image and a depth image are recorded simultaneously. Furthermore, the AR objects 15 are processed in the device 16 such that they appear correct in size and position” wherein the office considers Bischoff’s AR object as corresponding with the claimed cursor), none of the references relied upon by the 

Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically claims 9 and 16 recite allowable subject matter because, although Day discloses detecting a current distance of the cursor from the camera, based on the position of the cursor ([0120] “… as the cursor 1202 moves along the path 1250a from position 1222 to position 1224, the system must bring the cursor 1202 closer to the user in order for the cursor 1202 to be in front of the extended arm of the character 1204” wherein the office finds Day’s bringing the cursor closer to the user (and the camera mounted on the HMD) necessarily discloses detecting the distance of the cursor from the camera within the AR display), and although Bischoff discloses detect a size of the AR object ([0047] “… a video image and a depth image are recorded simultaneously. Furthermore, the AR objects 15 are processed in the device 16 such that they appear correct in size and position”), none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest changing the snapping range of a snap-select function of the cursor in response to the position of the cursor.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622